/




    NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY
                                                   Ii
     LYNN Z. SMITH,

                           Appellant,
                                                   l             Civ. No. 18-14350

                                                   !!            MEMORANDUM ORDER
     v.                                            I
                                                   I                          RECEIVED
     CAROLL. KNOWLTON, ESQ.,
                                                   I                                  OCT 1··5 2018
                           Appellee.               I                             AT 8:30         36/()p;v;
                                                                                    WILLIAM T. WALS!:i·· · .
    THOMPSON, U.S.D.J.                                                                   Ct.ERV.

              IT APPEARING that Appellant Lynn Z. Smith ("Appellant") filed an Emergent Motion

    (ECF No. 3) requesting that this Court (1) stay the sale of Appellant's home pending this appeal,

    and (2) permit Appellant to retrieve all personal items from her home on October 16, 2018; and it

    further

              APPEARING that a stay pending appeal is appropriate only where the movant

    demonstrates, inter alia, that she is likely to succeed on the merits of the appeal, In re Revel AC,

    Inc., 802 F.3d 558, 568 (3d Cir. 2015); and it further

              APPEARING that Appellant has not shown why either of the Bankruptcy Court's orders

    that are the subject of the present appeal were erroneous as a matter of fact or law, and has

    therefore failed to demonstrate that she is likely succeed on the merits of the present appeal; and

    it further

              APPEARING that Appellant's request for permission to retrieve personal items from her

    home is essentially an appeal of the Bankruptcy Court's Order dated October 5, 2018

    (Bankruptcy ECF No. 301 ); and it further




                                                        1
       APPEARING that the Bankruptcy Court's Order dated October 5, 2018 did not provide

final disposition of a dispute and was therefore interlocutory, see In re Energy Future Holdings

Corp., 2018 WL 4354741, at *7 (3d Cir. Sept. 13, 2018); and it further

       APPEARING that this Court's jurisdiction to hear interlocutory appeals is constrained

both by statute, 28 U.S.C. § 158(a), and the Court's discretion, see Hon. William L. Norton Jr. et

al., Norton Bankruptcy Law & Practice§ 170:14 (3d ed., Oct. 2018 update); and it further

       APPEARING that hearing this interlocutory appeal would be an inappropriate exercise of

the Court's authority;

       IT IS on this 15th day of October, 2018,

       ORDERED that Appellant's Emergent Motion (ECF No. 3) is DENIED.




                                                  2
